Title: To James Madison from Isaac Cox Barnet, 12 March 1803
From: Barnet, Isaac Cox
To: Madison, James


					
						Sir,
						Antwerp March 12th. 1803.
					
					I profit of the first direct conveyance since our Navigation is open to transmit copy of my respects of November and forward the articles therein mentioned which I hope will be acceptable.
					Your kind Letter of the 12 November, which reached me on the 24 January, I had the honour of answering immediately, and forwarded several copies by the way of England, Havre and Bordeaux.  I shall be anxious to learn whether my Letter arrived in time, and where I am to be definitively fixed, and though some of my friends blame my resolution as contrary to my interest, I beg to repeat, Sir, that I received the offer of the Consulate at Havre as a new mark of favour which claims my best acknowledgements, and that in my situation, I ought not to hesitate accepting of preference a place in which, from my acquaintance with the language & customs of the french I may hope to be most useful to my Country.
					Antwerp will doubtless become of first consequence if Government furthers its natural advantages, but every thing remains still in the same situation as I stated in the inclosed Letter, and every hope & prospect is made dependent on the expected visit & subservient to the will of the Chief Consul and the measures which the Government may adopt.
					Sales here do not yet fully answer the expectations of the merchants, but in some instances have been very good.  They will doubtless become more brisk in a Short time.  Of the trade in American Vessels, you will form an idea from the report of Entries & Clearances which I have the honour to transmit herewith.  I have likewise inclosed a Copy of my Letter to the Counsellor of State Pelet when here, which I prepared hastily, and it would be very flattering to me if you approve its contents.
					The last vessels arrived have been admitted to enter upon my declaration (of which a form is inclosed) and a Broker dispensed with; this I think would be a good point to gain generally in the Ports of France, and would be a great saving to the merchant, while a just retribution for Entering & Clearing might be established in favour of our Consuls.  The Brokers’ charges at Bordeaux are from 160 ƒ. to 360 ƒ. for entry & Clearance only, independently of 2 ƒ. per Ton brokerage on the return Cargoes.
					I have had nothing of an interesting nature to communicate or I should have had the honor of addressing you more frequently Sir.  The enclosed report I conceived not of such immediate consequence as to authorise the expense of postage to another port.
					The original of your letter of the 12 Novr. reached me via Holland on the 5th. instant.  The circular of August 26th signed by Mr. Brent, came to hand on the 16 Decr., and I have noted its contents for my government; before it was received I had expended twenty four Livres for the relief Wm. Jacquet an American Seaman, and to forward him to Rotterdam to procure a passage.  This man had expended the money paid him at my request, by the Master of the Ship Success condemned & Sold here and afterwards fell Sick; but this is the only expenditure of the kind I have yet had occasion to make for account of the U:States.
					The Hospital of this place is upon a good establishment so far as respects the admission of our Sick Seamen and there is very good attendance in it by the Sisterhood, for 20 Stivers pr. Dm., but their christian charity does not extend its healing hand to every description of human weakness, and upon examination, one of our Sailors lately experienced the effects of their intolerance by being conducted by one of them to the outer threshold of the House and there left to implore the benevolence of others to carry him to a more hospitable door.
					I would therefore take the liberty to observe, Sir, that the allowance of 12 cents a day is insufficient for the relief of our Distressed Seamen in this port as in all the Ports of France and that nothing short of the Hospital Rates, will enable our Consuls to afford them effectual succour, and for the want of a public establishment here in which our Seamen will be received for their various complaints, even that Stipend would not suffice.  However, every thing, is creating or rather to create here in relation to navigation and for some time and during peace, few cases, it is to be hoped will occur wherein our Seamen will need assistance, beyond their own means.
					The Winter has been uncommonly severe and some Snow on the ground Still, and the indigent have Suffered extremely; 8 or ten are Said to have frozen to Death in this City where there are a considerable number who are not yet so well provided for as at Brussels & Ghent.  Every article of provisions is considerably higher than of late years, and at this time, during Lent, the people suffer and murmur much at the restrictions of their Bishop.
					The conscription law is rigidly executing in this Department, and such military preparations going on, in this part of the Republic as would lead to the apprehension of War with England, if the sufficiency of the two Nations was not moderated by the necessity of peace to restore happiness and prosperity to both.
					I read with peculiar satisfaction the report of the committee on countervailing duties, and have to regret being deprived the pleasure of perusing the President’s messages and the sight of an American paper since the opening of the present Session of Congress.
					I was happy to learn that Mr. Monroe was coming Envoy extraordinary, in conjunction with our Minister at Paris, to adjust the differences relative to our rights on the Mississippi, and I most sincerely wish they may succeed in accomplishing the will of the people of the United States, so well expressed in the resolution moved by Mr. Randolph on the    January.  I have the honour to be, most respectfully, Sir, your most obedient & devoted Servant
					
						I Cox Barnet
					
					
						Postscript.
						March 12th.
						Sir
						I have been advised from Bordeaux that my Bills of June 30th. were not paid, but from the intentions announced in your circular of August 26th: I have kept up my hopes that a Law of this Session would authorize their acquitment, and they have not yet been returned me.  After a journey which, with the transportation of my Effects will cost me near 6000 fcs., and being out of business and the receipt of any thing for so long a period, it would be a peculiar hardship for me, if my accounts were not paid.  My Situation here, hitherto has brought in only a few dollars, and the prospect is such for at least some time to come, as to warrant an additional expence of another removal, (but which by water can be effected for a moderate one).  I have besides, been at considerable and unavoidable expences and put to very great inconveniencies, by my unsettled State since my arrival.  Six weeks elapsed before I could procure a House, and the difficulty in getting it in order (which is not yet done, & it is hardly susceptible of change.) and of procuring furniture, has been Such, that the receipt of your letter of Novr. 12th was in time to prevent my losing on that article, in the event of my removing to Havre.
						And Sir, if you will permit me to add, that during this tedious and inclement Winter, (to which myself and family have paid the tribute of Climate;) we have been, and are Still deprived of furniture and effects, shipped at Bordeaux in September, and which arrived only yesterday (the vessel having touched at 4 Ports, unloaded and repaired at Havre, repaired again at Flushing, and lay four days aground in this River bringing in an average loss of 25,000#.)  This I say, and the birth of a fourth child in Fby., will leave you to imagine the heavy expense and painful inconvenience I have been put to: and tho’ I insured my moveables for an estimated value of 17000#, tho’ I may find them damaged, a great part is of a nature (among which Books, Papers &c.) not to be given up to Underwriters, and a greater Sacrifice to be preferred.  I ask pardon, Sir, for thus troubling you with personal detail, and while it forms a Sequel to my history Since 7 Years, it may Serve to give you a correct idea of the french coasting trade at this time and confirm what I before Stated of the navigation of this River, in which when the Vessel above alluded to was aground, a French Ship from Martinique was totally lost, crew Saved.  I am with respect & attachment Your obedient Servant 

					
					
						I. Cox Barnet
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
